                  Case: 1:18-cv-08365 Document #: 5 Filed: 01/01/19 Page 1 of 2 PageID #:62

AO 440 (Rev. 05/00) Summons in a Civil Action



                                                                                    OURT



                                                                                                             E
PATRICK HAYES and SUSANA HAYES

                                                                  CASE NUMBER:        1: l 8-cv-08365
                                 V.                               ASSIGNED JUDGE:
                                                                                      Hon. Andrea R. Wood
 BMO HARRIS, N.A.. FIFTH THIRD BANK, CONSUMERS CREDIT
 UNJON, as successor by merger lo Premier Credit Union, BANK OF   DESIGNATED
 AMERICA, N.A.. OCWEN LOAN SERVICING. LLC, TRANSUNION,
 LLC and EQUIFAX INFORMATION SERVICES, LLC                        MAGISTRATE JUDGE:   Hon. Mary M. Rowland


                    TO: (Name and address of Defendant)
                  BMO HARRIS, N .A.
                  11 1 W Monroe St
                  Chicago, IL 60603



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                   (name and address)

                 Majdi Y. Hijazin
                 Sulaiman Law Group, Ltd.
                 2500 S. Highland Avenue, Suite 200
                 Lombard, Illinois 60148


                                                                              21
an answer to the complaint which is herewith served upon you,        _________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so,judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




                                                                                        ecember 27, 2018
                 Case: 1:18-cv-08365 Document #: 5 Filed: 01/01/19 Page 2 of 2 PageID #:63


AO 440 (Rev. 06/12) Summons in a Civil Act.ion (Page 2)

 Civil Action No. 1 :18-cv-08365

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

           This summons for (name of individual and title, if any)      Patrick and Susan Hayes v BMO Harris, N.A.
 was received by me on (date)                      12/27/2018

           17 I personally served the summons on the individual at (place) 111 W. Monroe St., Chicago, IL 60603
                                                                                   on   (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ------                 ----------- , a person
                                                        of suitable age and discretion who resides there,
           on   (date)                              , and mailed a copy to the individual's last known address; or

           g{ I served the summons on (name of individual)  Takenna  Herred
                                                            ----------                   ----                         -----
                                                                                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
           BMO Harris, N.A.                                                        on   (date)         12/31/2018        ; or

           0 1 returned the summons unexecuted because                                                                                 ; or

           17 Other (specify):




           My fees are$                             for travel and$                      for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:          12/31/2018


                                                                                 Michael Costanza - Process Server
                                                                                             Printed name and title


                                                                                       R.O.S. Consulting, Inc.
                                                                      23900 W. Industrial Dr. South, Suite 3, Plainfield, IL 60585
                                                                                             117-001339
                                                                                                 Server's address

 Additional information regarding attempted service, etc:
